MEMORANDUM **
This is an appeal of the district court’s order dismissing appellant’s complaint, without prejudice, and denying appellant’s motion for transfer of venue.
A review of appellant’s response to the court’s July 16, 2008 order to show cause and the record indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Appellant concedes in her response that the district court did not abuse its discretion in denying appellant’s motion to transfer. We find that the district court properly dismissed appellant’s action, without prejudice to refiling, because appellant’s November 8, 2007 filing did not comply with the Federal Rules of Civil Procedure. See Fed.R.Civ.P. 8(a).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.